Exhibit 5.1 140 Scott Drive Menlo Park, California94025 Tel: +1.650.328.4600Fax: +1.650.463.2600 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Moscow Barcelona Munich Beijing New Jersey December 2, 2010 Brussels New York Chicago Orange County Doha Paris Dubai Riyadh Frankfurt Rome Hamburg San Diego Hong Kong San Francisco Houston Shanghai London Silicon Valley Los Angeles Singapore Madrid Tokyo Milan Washington, D.C. diaDexus, Inc. 343 Oyster Point Boulevard South San Francisco, CA 94080 Re:Registration Statement on Form S-8: 7,954,396 shares of Common Stock, par value $0.01 per share Ladies and Gentlemen: We have acted as special counsel to diaDexus, Inc., a Delaware corporation (the “Company”), in connection with the registration by the Company of up to 7,954,396 shares of common stock of the Company, par value $0.01 per share (the “Shares”), issuable under the VaxGen, Inc. Amended and Restated 1996 Stock Option Plan (the “1996 Plan”).The Shares are included in a registration statement on Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), filed with the Securities and Exchange Commission (the “Commission”) on December 2, 2010 (the “Registration Statement”).This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or the prospectus forming a part thereof, other than as to the issue of the Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter.With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters.We are opining herein as to the General Corporation Law of the State of Delaware and we express no opinion with respect to any other laws. December 2, 2010 Page Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, when either (i) the Shares shall have been duly registered on the books of the transfer agent and registrar therefor in the name or on behalf of the purchasers or (ii) certificates representing the Shares (in the form of the specimen certificate filed as an exhibit to the Registration Statement) have been manually signed by an authorized officer of the transfer agent and registrar therefor, and have been issued by the Company against payment therefor in the circumstances contemplated by the 1996 Plan, and assuming in each case that the individual grants under the 1996 Plan are duly authorized by all necessary corporate action of the Company and duly granted and exercised in accordance with the requirements of law and the 1996 Plan (and the agreements duly adopted thereunder and in accordance therewith), including receipt of payment for such Shares in an amount in cash or other legal consideration of not less than the aggregate par value thereof, the issue and sale of the Shares will have been duly authorized by all necessary corporate action of the Company, and the Shares will be validly issued, fully paid and non-assessable.In rendering the foregoing opinion, we have assumed that the Company will comply with all applicable notice requirements regarding uncertificated shares provided in the General Corporation Law of the State of Delaware. This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Securities Act.We consent to your filing this opinion as an exhibit to the Registration Statement. In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Latham & Watkins LLP
